Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Por entender que en este caso se configuró el delito de falsificación en su modalidad de falsedad ideológica, disen-timos de la opinión del Tribunal.
El Art. 271 del Código Penal de 1974 (33 L.P.R.A. see. 4591) penaliza el que una persona, con intención de defrau-dar, haga en todo o en parte un documento o escrito falso mediante el cual se afecte cualquier derecho, obligación o interés. El artículo también penaliza el que se altere o des-truya un documento verdadero.(1) El elemento esencial de este delito es la intención de defraudar, ya sea mediante la modalidad de hacer en todo o en parte un documento o es-crito falso, o mediante la modalidad de alterar, imitar o su-primir total o parcialmente un documento verdadero. D. Nevares-Muñiz, Código Penal de Puerto Rico (revisado y *727comentado), San Juan, Ed. Rev. C. Abo. P.R., 1986, pág. 442; Pueblo v. Rivera, 69 D.P.R. 411 (1948); Pueblo v. Ortiz Castro, 90 D.P.R. 593 (1964).
Generalmente se piensa que se falsifica un documento cuando el mismo se crea total o parcialmente con el conoci-miento de que es falso el documento así creado. Limitamos así nuestra visión de falsificar a crear o imitar algún tipo de documento. La falsificación está definida como: (1) “[a]cción y efecto de falsificar”; (2) “[djelito de falsedad que se comete en documento público comercial o privado . . .”. Falsedad, a su vez, se define como “falta de verdad o autenticidad”.(2) Según las anteriores definiciones podemos decir que también se comete el delito de falsificación cuando se falta a la verdad en un documento ya sea éste público, comercial o privado. Cuando hablamos de falsificar un documento debemos dife-renciar entre el documento propiamente y el contenido del mismo. Si lo que se falsifica es el documento mismo estamos ante una falsedad material, mientras que si faltamos a la ver-dad en lo expresado en el documento afectando así su conte-nido estamos ante la llamada falsedad ideológica. Esta falsedad ideológica o intelectual es “aquella que existe en un acto incluso exteriormente verdadero, cuando contiene de-claraciones mendaces; y se llama precisamente ideológica porque el documento no es falso en sus condiciones de exis-tencia, sino que son falsas las ideas que en él se quieren afir-mar como verdaderas”. (Énfasis en el original.) C. Fontán Balestra, Tratado de Derecho Penal, Buenos Aires, Ed. Abe-ledo-Perrot, 1980, pág. 561. Tenemos, pues, que en la doc-trina civilista se considera constitutivo del delito de falsifi-cación el poner información falsa en un documento verda-*728dero sin limitarse a la modalidad de crear, imitar, alterar o suprimir en todo o en parte un documentor(3)
Ahora bien, el poner información falsa en un documento no necesariamente convierte a éste en uno falso. Es claro que no puede constituir el delito de falsificación cualquier mutación de una verdad. De ser así se afectaría grandemente la vida social y el tráfico comercial ante el temor de las conse-cuencias que conllevaría el poner cualquier información falsa en un documento. “La ley no puede ir muy lejos en la previ-sión de requisitos sin hacer incursiones excesivamente limi-tadoras del libre desenvolvimiento individual. ... El deber de escribir siempre la verdad puede ser un deber moral, pero no un deber jurídico. La falsedad ideológica en documento privado solamente es punible por excepción y no siempre en consideración a la falsedad en sí mismo.” E. Casas Barquero, El delito de falsedad en documento privado, Barcelona, Ed. Bosch, 1984, págs. 24-25. Por lo tanto, para que estemos ante el delito de falsificación en la modalidad de poner informa-ción falsa en un documento verdadero es necesario que la falsedad de la información afecte elementos esenciales del documento, mostrando así relevancia en los efectos que el mismo deba producir. Es necesario que el documento consti-tuya la prueba de una relación jurídicamente apreciable y, además, que la alteración del mismo pueda causar perjuicio a un tercero. “Es tan delicado este punto que incluso debe te-nerse presente que la falsedad ideológica no se refiere a cual-quier falsedad o mentira introducida en el documento, sino solamente aquellas que recaen sobre el hecho que el instru-mento mismo prueba erga omnes.” S. Soler, Derecho Penal *729Arqentino, Buenos Aires, Tipográfica Editora Argentina, 1956, T. ^ pág. 386.
En resumen, para que el poner información falsa en un documento privado sea constitutivo del delito de falsificación es necesario que la información afecte la esencia misma de un documento capaz de crear una relación jurídica entre las partes involucradas, la cual se vería afectada por razón de la falsedad en la información causándose así un perjuicio.(4)
En el caso ante nos están presentes las circunstancias necesarias para que se configure el delito de falsificación. Con clara intención de defraudar, al utilizar información falsa, se simuló la venta de un vehículo nuevo para el cual se consiguió el financiamiento. Luego el vehículo fue reportado como hurtado apropiándose los acusados del dinero facili-tado a través del financiamiento, perjudicando así al banco y a la aseguradora.
Por los fundamentos expuestos, concluimos que el tribunal de instancia erró al decretar la desestimación de las acu-saciones por infracción a los Arts. 271 y 272 del Código Penal de 1974 (33 L.P.R.A. secs. 4591 y 4592).

 Art. 271:
“Toda persona que con intención de defraudar a otra hiciere, en todo o en parte, un documento, instrumento o escrito falso, mediante el cual se creare, transfiriere, terminare o de otra forma afectare cualquier derecho, obligación o interés, o que falsamente alterare, limitare, suprimiere o destruyere, total o par-cialmente, uno verdadero, será sancionada con pena de reclusión por un término fijo de nueve (9) años. De mediar circunstancias agravantes, la pena fija estable-cida podrá ser aumentada hasta un máximo de catorce (14) años; de mediar cir-cunstancias atenuantes, podrá ser reducida hasta un mínimo de seis (6) años.” 33 L.P.R.A. see. 4591.


 Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 629.


 Como es sabido, nuestro Código Penal mezcla disposiciones procedentes de la tradición civilista con otras procedentes del common law, por lo que po-demos recurrir a ambas tradiciones para una interpretación de nuestros esta-tutos penales.


 “La mutación de la verdad, bien sea material, bien ideológica, para que constituya el crédito de falsedad criminal, requiere la presencia, como presu-puesto objetivo o condición máterial de punibilidad, del daño real en la vida del Derecho, al menos apreciado potencialmente, por tener aptitud para generar un perjuicio, que se identifique con la antijuridicidad de la acción, por lo que única-mente las variaciones esenciales o genuinas en los extremos trascendentes que hayan de garantizar la fe documentada, y no las irrelevantes, innocuas o acce-sorias, son las que incidiendo en valores públicos o privados dignos de amparo, deben acogerse dentro de su contenido y reprocharse, por superar la simple inau-tenticidad formal impune, que no afecta a la seguridad del tráfico jurídico.” (Én-fasis nuestro.) E. Casas Barquero, El delito de falsedad en documento privado, Barcelona, Ed. Bosch, 1984, págs. 146-147.